UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-5224



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


RICHARD LEE KELLEY, JR., a/k/a John Doe, a/k/a
Richard   Arturo  Roundtree,   a/k/a   Richard
Kelley, a/k/a Richard Middleton,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cr-00097-REP)


Submitted:    May 4, 2007                      Decided:   May 29, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Sapna Mirchandani,
Research and Writing Attorney, Richmond, Virginia, for Appellant.
Chuck Rosenberg, United States Attorney, William H. Malloy, III,
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A probation officer alleged Richard Kelley violated the

terms    of    his   supervised   release1    by   leaving   the   assigned

jurisdiction area without permission and abducting and assaulting

the mother of Kelley’s daughter.           The alleged victim and Kelley

both testified at the supervised release revocation hearing, as did

Kelley’s purported sister-in-law,2 who testified Kelley was at her

residence on the date of the incident, and the girlfriend of

Kelley’s brother, who testified the victim indicated she was

“jumped” by “a group of girls.”              Although the district court

remarked the victim’s testimony contained inconsistencies when

compared to her previous statements to police, the court found the

victim’s testimony was more credible than the accounts claiming

Kelley was not involved in her assault. Finding by a preponderance

of the evidence that Kelley violated the terms of supervised

release, the court sentenced Kelley to two years’ imprisonment3


     1
      For his underlying offense, Kelley pled guilty to making
false statements in an application for a passport, in violation of
18 U.S.C. § 1542 (2000), and a federal district court sentenced
Kelley to eighteen months’ imprisonment and three years’ supervised
release.
     2
      The witness was not in fact Kelley’s sister-in-law, even
though Kelley and the witness both represented to the probation
officer that she was. Instead, her husband’s father assisted in
raising Kelley, though Kelley was not blood-related to the witness’
husband’s father and Kelley did not have this individual listed as
a relative in his presentence report.
     3
      On appeal, Kelley does not contend the sentence is plainly
unreasonable. See United States v. Crudup, 461 F.3d 433, 437 (4th

                                   - 2 -
with no further supervised release, and Kelley appealed.                     Finding

no error, we affirm.

            We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.                    United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                         Factual

determinations informing the conclusion that a violation occurred

are reviewed for clear error. United States v. Carothers, 337 F.3d

1017, 1019 (8th Cir. 2003).           The district court need only find a

violation of a condition of supervised release by a preponderance

of the evidence.     18 U.S.C. § 3583(e)(3)(2000).

            On    appeal,    Kelley     assails        the     district      court’s

credibility determination and characterizes the victim’s testimony

as inherently incredible.        However, we decline to second-guess the

factfinder’s credibility determinations.                See United States v.

Saunders,   886   F.2d    56,    60   (4th    Cir.   1989);     see   also    United

States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996) (finding

district court’s credibility determinations concerning evidence

presented at supervised release revocation hearing not reviewable

on   appeal).     Thus,     we   do   not    disturb    the    district      court’s

credibility determinations on appeal.

            Kelley also contends the victim’s testimony cannot serve

as the basis for finding Kelley violated his supervised release

because the testimony was uncorroborated.                     The uncorroborated


Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).

                                      - 3 -
testimony of one witness may be sufficient to sustain a conviction.

United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).

Furthermore, after thoroughly reviewing the evidence and testimony

before the district court, we find the district court’s factual

findings were not clearly erroneous.          We conclude the Government

proved Kelley’s violation by a preponderance of the evidence and

the   district   court   did   not   abuse   its   discretion   in   revoking

Kelley’s supervised release.

           Accordingly, we affirm the district court’s order.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 4 -